PER CURIAM.
Appellant, Larry Washington, appeals from his conviction on charges of sexual activity with his daughter, a child between the ages of 12 and 18 (Counts I-IV), lewd and lascivious assault of his daughter, a child under the age of 16 (Counts V, X) and sexual battery of his daughter, a child between the ages of 12 and 18 (Counts VI-IX, XI-XVII). Appellant also appeals his sentence on Counts XI through XVII. We affirm the convictions but remand on the sentencing issue.
The dates of appellant’s offenses, as set forth in Counts XI through XIV of the information, fall within the window period within which one may challenge a sentence imposed under Chapter 95-184, Laws of Florida. Chapter 95-184 was found to violate the single subject provision of the Florida Constitution. See Trapp v. State, 760 So.2d 924 (Fla.2000) (holding that the window period for challenging Chapter 95-184 closed on May 24, 1997); see also Heggs v. State, 759 So.2d 620 (Fla.2000).
*1280The record in this case does not contain a 1994 scoresheet. Therefore, we remand for the trial court to determine if appellant’s sentence on Counts XI through XVII under the 1995 guidelines could have been imposed under the 1994 guidelines without departure. If the sentence could not have been imposed under the 1994 guidelines, then appellant must be re-sentenced according to the 1994 guidelines.
Affirmed in part and remanded for proceedings consistent with this opinion.
WARNER, C.J., SHAHOOD and HAZOURI, JJ., concur.